Exhibit 10.1 REVOLVING NOTE (Interest Fixed) Account/Note No. 244988-33821 Small Business/South Orange Ct. 20 Pacifica Irvine, CA 92618 February 24, 2015 On February 13, 2016, the undersigned, LIQUIDMETAL TECHNOLOGIES, INC., a Delaware corporation (the "Borrower"), promises to pay to the order of City National Bank, a national banking association ("CNB"), at its office in this city, in lawful money of the United States of America and in immediately available funds, the principal sum of TWO MILLION AND N0/100THS DOLLARS ($2,000,000.00), or so much thereof as may be advanced and be outstanding, with interest thereon to be computed on each advance from the date of its disbursement at a rate of two and one I tenth percent (2.10%) per year (computed on a basis of a 360-day year, actual days elapsed). As provided herein, all or any portion of the principal of this Note may be borrowed, repaid and reborrowed from time to time up to and including maturity, provided at the time of any borrowing no Event of Default (as hereinafter defined) exists, and provided further that the total borrowings outstanding at any one time shall not exceed the principal amount stated above. Each borrowing and repayment shall be noted in the books and records of CNB. The excess of borrowings over repayments shall evidence the principal balance due hereon from time to time and at any time. Borrowings hereunder shall be conclusively presumed to have been made to or for the benefit of Borrower when made as noted in such books and records. Interest accruing on this Note shall be payable on thethirteenth (13th) day of each month, commencing March 13, 2015. Borrower shall pay to CNB a late charge of 5.00% or $10.00, whichever is greater, of any payment not received by CNB on or before the 10th day after the payment is due. 1.
